DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest and a length Y, in mm, of a portion of the negative electrode mixture layer extending from the winding-start side end of the positive electrode mixture layer and a rate X, in percent by mass, of the silicon compound with respect to the total mass of the negative electrode active material satisfy a relationship of Y≥3X-15 where 6≤X≤15. Applicant teaches that controlling the length Y to satisfy the above relationship where the silicon compound concentration is from 6% by mass to 15% by mass may allow for a remarkable improvement to the capability to prevent deformation of the negative electrode, as noted in paragraphs [0048-0050].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724